On January 8, 2002, the defendant was sentenced to the following: Count I (DUI, a felony): Thirteen (13) month commitment to the Department of Corrections, followed by five (5) years probation; Count II (Driving While Suspended or Revoked, a misdemeanor): Six (6) months in the Fergus County Jail; and Count III (Driving While Being a Habitual Traffic Offender, a misdemeanor): One (1) year in the Fergus County Jail. The time periods of incarceration shall run consecutively.
On May 2, 2002, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however defendant's counsel, Bradley B. Parrish, failed to appear at the hearing. The defendant was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review *28Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 2nd day of May, 2002.
DATED this 22nd day of May, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.